ITEMID: 001-75845
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KUKSA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1951 and lives in Yakutsk.
5. On 1 October 1999 the Yakutsk Town Court of Sakha (Yakutiya) Republic allowed the applicant’s claim against the Yakutsk Town Administration for provision of housing. The Town Court ordered that the administration:
“...provide Mr Kuksa and his family members with living premises that meet sanitary and technical requirements”.
6. The judgment of 1 October 1999 was amended on appeal by the Supreme Court of the Sakha (Yakutiya) Republic on 14 September 2000. The Supreme Court ordered that the administration:
“...provide Mr Kuksa and his family members with well-equipped living premises in a stone building constructed after 1994”.
7. On 22 December 2000 the Presidium of the Supreme Court of the Sakha (Yakutiya) Republic, by way of supervisory-review proceedings and upon the applicant’s request, amended the judgment of 14 September 2000 and ordered that the administration:
“...provide Mr Kuksa with a three-room well-equipped flat in a new stone block of flats”.
8. The judgment entered into force on the same day.
9. In November 1999 the bailiffs’ service opened enforcement proceedings and in February 2000 charged 17 flats belonging to the Yakutsk Town Administration.
10. On 31 May 2000 the Yakutsk Town Court, upon the complaint from the Town Administration, quashed the bailiffs’ charging order.
11. After the decision of 31 May 2000 had been quashed on appeal and the case had been remitted for a fresh examination, the Yakutsk Town Court reconsidered the matter and discontinued the proceedings.
12. In December 2000 the bailiffs charged 7 flats of the Town Administration and deposited them with the administration’s creditors. The applicant was not among them. The bailiffs also fined the Town Administration for its failure to enforce the judgment in the applicant’s favour. Those decisions were quashed by the Yakutsk Town Court, upon the administration’s appeal.
13. On an unspecified date liquidation proceedings were instituted against the Yakutsk Town Administration and in February 2003 the bailiffs sent the writ of execution to the liquidation commission.
14. At the time the application was lodged with the Court, the judgment of 1 October 1999, as amended on 22 December 2000, remained unenforced because the Town Administration possessed no available housing or financial resources to purchase a flat.
15. On 14 November 2005 the Ministry of Building of the Sakha (Yakutiya) Republic offered the applicant to purchase a three-room flat at the Ministry’s expense. Four days later the applicant bought a three-room flat and submitted a copy of the contract to the Government of the Sakha (Yakutiya) Republic.
16. On 22 November 2005 the Ministry of Finance of the Sakha (Yakutiya) Republic paid the purchase price to the construction company and on 6 December 2005 the company provided the applicant with keys to the flat and he and his family members moved into it.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
